Citation Nr: 1515488	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  09-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to service connection for a low back disability, to include as secondary to a right ankle disability.

3. Entitlement to service connection for a bilateral knee disability, to include as secondary to a right ankle disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to May 1979, August 1986 to August 1992, and May 1, 1992 to May 9, 1992, and had additional service in the Army National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Los Angeles, California RO.  In February 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In February 2015, the Veteran submitted additional evidence, including a private February 2015 medical evaluation report, with a waiver of Agency of Original Jurisdiction (AOJ) review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claims.  

In various statements and at the February 2015 Board hearing, the Veteran asserted he injured his ankle just prior to a period of federalized National Guard service from April 1984 to June 1984 and that his injury was aggravated therein and caused bilateral knee and low back disabilities.  


A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For a period of National Guard service to be qualifying service for VA compensation benefits, the period of service must have when the National Guardsman was ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §§ 3.6(c), (d) .

Because the Veteran seeks to establish service connection based on events during his National Guard service, whether or not he was serving in "federalized" service is a critical threshold question.  Accordingly, verification of the Veteran's service (i.e., whether or not it was federalized service) is necessary.

In January 2014, the RO faxed the California Army National Guard a request for the Veteran's available service records.  In a February 2014 response, the California Army National Guard indicated they did not have information as to when he was discharged and that his medical treatment records were not at their facility.  The RO was directed to contact the VA Human Resource Command.  By July 2014 letter, the RO requested the California National Guard to provide copies of the Veteran's service records and verify all his periods of service.  The record does not show a response to that request.  In another July 2014 letter, the RO requested the VA Human Resource Command to provide copies of the Veteran's service records and verify his periods of service.  In September 2014 that letter was returned unanswered. 

Regarding the medical evidence, in a November 2007 letter, a chiropractor noted the Veteran was being treated at his clinic, Community Health Centers, for chronic, intermittent neck and back pain.  He opined a past ankle fracture probably altered the Veteran's mechanics, causing back and neck pain.  In a February 2015 letter, a podiatrist noted the Veteran had received treatment from the San Luis Podiatry Group since March 2013 and opined the Veteran's pre-existing right ankle injury was aggravated beyond its natural progression by military training with permanent residuals that caused back and bilateral knee disabilities.  The private treatment providers' nexus opinions are inadequate as they couched in speculative terms, are based on the Veteran's reported medical history, and do not include adequate rationale.  Accordingly, an examination to secure adequate medical opinions is necessary.   

Records of the Veteran's treatment at the San Luis Podiatry Group are not associated with the Veteran's claims file.  At the February 2015 Board hearing, he reported he also received treatment from Kaiser Permanente after he initially injured his ankle in 1984.  Records of such treatment are also not associated with the claims file.  Complete records of treatment the Veteran has received for the disabilities at issue from non-VA providers are pertinent evidence that is outstanding, and must be sought. 

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of his private treatment for any ankle, knee, and back disabilities (including from Kaiser Permanente, the Community Health Centers and San Luis Podiatry Group) are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record all records of such treatment.  If any private records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private treatment records are received.

2. The AOJ should arrange for exhaustive development to obtain the Veteran's service (personnel and medical) records relating to any federalized National Guard service and verify any (and all) periods of federalized (and qualifying for VA benefits) service (i.e., under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §3.6(c), (d)) during which the Veteran alleges his ankle injury was aggravated (to specifically include between April 1984 and June 1984).  The AOJ should request that the service department verify each such alleged period of federalized service identified.  If the Veteran's service medical records and his service personnel records showing all periods of federalized service cannot be located because they are irretrievably lost or were destroyed, it must be so certified.  In that event the AOJ should arrange for exhaustive further development (including from military finance records) to verify the Veteran's periods of federalized service.  The scope of the search must be noted in the record.  This development should be completed before further development described below is sought.  The AOJ should then prepare for the record a determination as to what alleged periods of National Guard service were indeed in federalized (qualifying for VA benefits) status.

3. The AOJ should also arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any ankle, bilateral knee, and back disabilities.  The Veteran's entire record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each ankle, knee and back disability found.  

(b) What is the most likely etiology for each diagnosed ankle disability?  Specifically, is it at least as likely as not (a 50% or better probability) that the disability was incurred in, or aggravated by (increased in severity beyond natural progression during) a verified period of federalized National Guard Service?  

The rationale for the opinion should include comment on the private February 2015 opinion noted above (that the Veteran had a pre-existing right ankle injury that was aggravated beyond natural progression by military training), expressing agreement or disagreement with the opinion and including rationale for the agreement or disagreement.  

(c) What is the most likely etiology for each knee disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that it was either caused or aggravated by a right ankle disability?  

If a knee disability is determined to not be caused or aggravated by an ankle disability the examiner should identify the etiological factor(s) for the knee disability considered more likely.

The rationale for the opinion should include comment on the private February 2015 opinion noted above (that the Veteran has a bilateral knee disability that is caused by an ankle disability that was aggravated beyond its natural progression by military training), expressing agreement or disagreement with the opinion, and explaining the rationale for the agreement/disagreement.  

(d) What is the most likely etiology for each back disability diagnosed  Specifically, is it at least as likely as not (a 50% or better probability) that the disability was either caused or aggravated by a right ankle disability that was aggravated during/by a period of federalized National Guard Service?  

If a back disability is determined to not have been caused or aggravated by an ankle disability, the examiner should identify the etiological factor(s) for the knee disability considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting clinical data and medical literature, and comment on the opinions in the matter already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement).  The examiner should specifically comment on the private November 2007 and February 2015 (that the Veteran has back pain that caused by an ankle disability, and that he has a back disability that is caused by an ankle disability that was aggravated beyond its natural progression by military training) noted above.

4. The AOJ should then review the entire record and readjudicate the issues on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

